Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-4 & 18-19, drawn to a method for wireless communication, comprising “categorizing, by TTI duration, the TTIs of the set of CCs in to respective groups of TTIs; determining a reserved power for each respective group of TTIs of the set of CCs based at least in part on the TTI duration”, classified in CPC H04W 72/0446.
II. Claims 5-17 & 20, drawn to a method for wireless communication, comprising “receiving, from a base station, a power reservation information for a set of component carriers (CCs) of a carrier aggregation (CA) mode, respective CCs of the set of CCs associated with a first physical uplink control channel (PUCCH) group or a second PUCCH group, identifying a reserved power for each of the first PUCCH group and the second PUCCH group based on the received power reservation information”, classified in CPC H04W 72/0453 {This group is also subjected to species restriction in the following paragraph 4, please elect one species for examination. Please notice that only one elected species would be examined for this application from this group is elected.}



The inventions are independent or distinct, each from the other because:
Inventions I, II and III are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not I has separate utility such as subcombination I of Claims 1-4 & 18-19, drawn to a method for wireless communication, comprising “categorizing, by TTI duration, the TTIs of the set of CCs into respective 5 groups of TTIs; 6determining a reserved power for each respective group of TTIs of the set of 7 CCs based at least in part on the TTI duration”, classified in CPC H04W 72/0446.   While Subcombination II of Claims 5-17 & 20, drawn to “a method for wireless communication comprising: receiving, from a base station, power reservation information for a set of 3 component carriers (CCs) of a carrier aggregation (CA) mode, respective CCs of the set of4 CCs associated with a first physical uplink control channel (PUCCH) group or a second5 PUCCH group; 6identifying a reserved power for each of the first PUCCH group and the 7 second PUCCH group based on the received power reservation information”, classified in CPC H04W 72/0453.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
This application contains claims directed to the following patentably distinct species as following:
Species A (claims 5, 16, 20-21 & 6-7, 17);
Species B (claims 5, 16, 20-21 & 8-9);
Species C (claims 5, 16, 20-21 & 8, 10);
Species D (claims 5, 16, 20-21 & 8, 11);
Species E (claims 5, 16, 20-21 & 8, 12, 14);
Species F (claims 5, 16, 20-21 & 8, 13); and
Species G (claims 5, 16, 20-21 & 8, 15).
-The species are independent or distinct because species A, B, C, D, E, F and G are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombinations A, B, C, D, E, F and G have separate utilities such as 
Species A (claims 5, 16, 20-21 & 6-7,17) drawn to “receiving the power reservation information via semi-static signaling from the base station or via a transmit power control command from the base station”, classified in CPC H04W 52/146; 
Species B (claims 5, 16, 20-21 & 8-9), drawn to “receiving, within the power reservation information, an indication of reserved powers for respective groups of transmission time intervals (TTIs) to be used with the first PUCCH group and the second PUCCH group; and determining the maximum transmit power limit based at least in part on a sum of the reserved powers for each respective group of TTIs; and determining a content to be transmitted for the first PUCCH group and the second , classified in CPC H04W 52/367; 
Species C (claims 5, 16, 20-21 & 8, 10), drawn to “receiving, within the power reservation information, an indication of reserved powers for respective groups of transmission time intervals (TTIs) to be used with the first PUCCH group and the second PUCCH group; and determining the maximum transmit power limit based at least in part on a sum of the reserved powers for each respective group of TTIs; and  dropping a transmission based at least in part on content or length of a first TTI of the respective groups of TTIs; and allocating the transmit power based at least in part on the dropping”, classified in CPC H04W 72/0473; 
Species D (claims 5, 16, 20-21 & 8, 11), drawn to “receiving, within the power reservation information, an indication of reserved powers for respective groups of transmission time intervals (TTIs) to be used with the first PUCCH group and the second PUCCH group; and determining the maximum transmit power limit based at least in part on a sum of the reserved powers for each respective group of TTIs; and dropping at least a portion of a first TTI of the respective groups of TTIs based at least in part on at least one dropping rule; and allocating the transmit power based at least in part on the dropping”, classified in CPC 52/346; 
Species E (claims 5, 16, 20-21 & 8, 12, 14), drawn to “receiving, within the power reservation information, an indication of reserved powers for respective groups of transmission time intervals (TTIs) to be used with the first PUCCH group and the second PUCCH group; and determining the maximum transmit power limit based at or determining first content of a first control channel group scheduled to be transmitted during a first TTI of the respective groups of TTIs and second content of a second control channel group scheduled to be transmitted during a second TTI of the respective groups of TTIs; and dropping at least a portion of the first TTI or the second TTI based at least in part on a priority of the first content and a priority of the second content; and allocating the transmit power based at least in part on the dropping (14)”, classified in CPC H04W 52/325; 
Species F (claims 5, 16, 20-21 & 8, 13), drawn to “receiving, within the power reservation information, an indication of reserved powers for respective groups of transmission time intervals (TTIs) to be used with the first PUCCH group and the second PUCCH group; and determining the maximum transmit power limit based at least in part on a sum of the reserved powers for each respective group of TTIs; and dropping at least a portion of a first TTI of the respective groups of TTIs based at least in part on a duration of the first TTI; and allocating the transmit power based at least in part on the dropping”, classified in CPC H04W 5/0082; and 
Species G (claims 5, 16, 20-21 & 8, 15), drawn to “receiving, within the power reservation information, an indication of reserved powers for respective groups of transmission time intervals (TTIs) to be used with the first PUCCH group and the second PUCCH group; and determining the maximum transmit power limit based at  identifying a collision between a first TTI having a first duration and a second TTI having a second duration to be transmitted on the set of CCs, the second duration being less than the first duration; determining a priority of the first TTI and the second TTI; dropping one or more symbol periods of the first TTI or the second TTI having a lowest priority based at least in part on the determined priority; and allocating a reserved power to the first TTI or the second TTI having a highest priority based at least in part on the determined priority”, classified in CPC H04L 5/0091. See MPEP § 806.05(d).
In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, Claims 5, 16, 20 & 21 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present 
The species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification;
The species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONGCHAU BA NGUYEN whose telephone number is (571)272-3148. The examiner can normally be reached Monday-Thursday 7:30 AM -5:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY NGO can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PHUONGCHAU BA NGUYEN
Primary Examiner
Art Unit 2464



/PHUONGCHAU BA NGUYEN/Primary Examiner, Art Unit 2464